Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/9/2022 has been entered.

Status of the application
3. 	Claims 1-2, 4-5, 8, 10-11, 13 and 16-20 are pending in this application.
Claims 17-20 have been withdrawn.
Claims 1-2, 4-5, 8, 10-11, 13 and 16 have been rejected.

Double patenting
4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference
claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQe2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made because of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I) (I) - 706.02(I) (3) for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.

5. 	Claims 1,2, 4-5, 8,10-11,13, 16 are provisionally rejected on the ground of non- statutory double patenting as being unpatentable over claims (latest filed claims filed 10/09/2020) 1-2, 4-6, 8-13 respectively of co-pending Application No. 15/376298 (US 2018/0161292).
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one embodiment of the claims is identical.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant independent claim 1 is a preterm infant formula i.e. nutritional composition comprising: a carbohydrate source; a protein equivalent source; a fat or lipid source and dietary butyrate.
Claim 1 of co-pending application 15/376,298 is a nutritional composition comprising: a carbohydrate source; a protein equivalent source; a fat or lipid source; and dietary butyrate.
Instant claim 2 of the present application is like the claim 2 of co-pending application 15/376,298 is the nutritional composition of claim 1, wherein the nutritional composition further comprises a probiotic.

Claim Rejections - 35 USC §103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7. 	The following is a quotation of pre-AIA  35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the way the invention was made.

8. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

9. 	Claims 1, 2, 4, 5, 8 and 10, 13, 16, -are rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Davis et al. (WO 2014/152616 A1) in view of Banavara et al. US 2014/0255538 and as evidenced by Haug et al. (in Haug et al., article entitled “Lipids in Health and Disease” (Review) in Bio Med Central in Lipids in Health and Disease 6:25, pages 1-16, 2007) and further as evidenced by NPL Minamiyama et al. (2004).

10. 	Regarding claims 1, and 13, Rangavajla et al. discloses an infant formula (at least in [0021] e.g. “can be less than one year old”) containing partially hydrolyzed protein, carbohydrate, lipid, vitamins and minerals in the composition ([0036)]. 
Rangavajla et al. also discloses that the infant formula contains long chain polyunsaturated fatty acid (LCPUFA) ([0040]). Rangavajla et al. also discloses that the method provides the protein proportionate whey and casein like human breast milk ([0025]), and protein can be hydrolyzed protein ([0049]), and, hydrolyzed protein as peptide provides its superiority to better effect with better digestion and less immunogenic potential (i.e. less allergic) ([(0059]). Rangavajla et al. also discloses that the nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins whey and casein (in Abstract, [0029], [0030]) followed by combining a source of carbohydrate and lipid source to form infant formula ([(0013]) which becomes like proteins found in human milk ([0014]). Rangavajla et al. discloses a nutritional composition comprising enzyme protease N mediated partial hydrolysis of milk proteins whey and casein (in Abstract, [(0029)).
Applicants’ specification identifies the recited sequences as ‘protein equivalent source’ is provided by a whey, casein hydrolysate, and hydrolyzed by Protease N (in applicants’ specification, in PGPUB, [0019], [0089], [0091], [0093]). Therefore, the sequences of the peptides as claimed in claim 1 is inherent to the Protease N mediated whey and casein protein hydrolyzed milk.
Milk thus comprises SEQ ID NOs: 4, 13, 17, 21, 24, 30-32, 51, 57, 60 and 63. Regarding the limitation that the peptides recited in the instant claim be between 1- 99% of the protein component, Rangavajla et al. discloses that casein: whey protein can be 60:40 ([0025]) and casein source can be non -fat milk solid ([(0027]) and both of them can make 50% protein on a dry weight basis ([0028]). Therefore, as the hydrolyzed peptide is derived from the hydrolyzed whey and casein with protease N enzyme treatment, which contributes 50% protein on a dry weight basis, therefore, it meets the claim limitation of “1 % to 99% of the protein equivalent source’ as claimed in claims 1, 13.
It is to be noted that even if the term “preterm” is not disclosed by Rangavajla et al., as such, however, Rangavajla et al. also discloses an infant formula can be less than one year old also (at least in [0021]) which encompasses preterm period also. It is also to be noted that as because the disclosed ingredients and the amounts meet the claimed invention, therefore, it will serve the claimed property including “its suitable use for preterm infants” as claimed in claimed composition.  In addition, secondary prior art by Davis et al. discloses preterm infant formula and discussed below.
Rangavajla et al. is silent about amount of sodium butyrate as claimed in independent amended claim 1 and independent claim 13.
Davis et al. is used to address that the preterm infant nutritional compositions comprise beta- hydroxy-beta-methyl butyric acid (HMB) (pg. 2, para. [0005] [Claim 1] [dietary butyrate] and Claim 13) and its sodium salt ([0053]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Rangavajla et al. to include the teaching of Davis to consider sodium salt of butyric acid to be incorporated into preterm infant nutritional composition as nutritional supplement.
Regarding the amounts of sodium butyrate, in some embodiments, the disclosure is directed to a liquid preterm infant nutritional composition comprising HMB at from about 60ug to about 6,000mg per liter of the composition, wherein the formula has an energy density of from about 676 to about 1014kcal per liter (pg. 2, para. [0008] [e.g., 2,000mg HMB per 1014kcal = 197mg/100kcal] [Claim 1] [about 0.1mg/100kcal to about 300mg/100kcal dietary butyrate] [Claim 5]). The preterm infant nutritional compositions comprise beta- hydroxy-beta-methyl butyric acid (HMB) (pg. 2, para. [0005] [Claim 1] [dietary butyrate] and Claim 13) and its sodium salt ([0053]).
(Additionally), Banavara et al.is used to address that this sodium butyrate can be considered from enriched lipid fraction derived from bovine milk in order to modify fat and lipid source of Rangavajla et al. in view of Davis to supplement preterm infant formula with the sodium butyrate of claim 1 and also “that sodium butyrate is provided by an enriched lipid fraction derived from bovine milk to meet “sodium butyrate of claim 8. 
Rangavajla et al. discloses that lipid is 3 to 7 g/100 Kcal ([0036]).
Banavara et al. discloses that the lipid source contains bovine milk lipid source (Bovine can be cow, buffalo etc.) that includes milk-fat globule membrane (Abstract, [0006], [0035], [0069)).
Banavara et al. also discloses that butyric acid is present 4.4 g/l00g lipid (fatty acid) ([0081).
It is evidenced that the butyric acid derived in the cow from circulating blood is butyrate or an acid salt, normally of sodium in the blood, as evidenced by Haug et al. (page 10, col. Top: Banavara discloses bovine as genus, can be cow, buffalo e.g. cow).
Therefore, approximately, 3 gm lipid has 132 mg and 7 gm lipid has about 308 mg butyric acid (44mg butyric acid/g lipid) which can be ‘butyrate’ as butyric acid salt as evidenced  by Haug et al. (page 10, col top). Therefore, the modified Rangavajla et al. with the supplemented sodium butyrate can include and can substitute the equivalent amount of butyrate present which ranges between 132 mg-308 mg equivalent butyric acid in 3 to 7 g lipid/100 Kcal ([0036]) which overlaps with the claim range amount of “from about 0.1 mg/100 Kcal to about 300 mg/100 Kcal” butyrate as claimed in amended claim 1 and claim 13 in order to get butyrate supplemented lipid source in milk composition.
It is to be noted that after fractionation, as butyric acid (fatty acid 4:0) is reduced, it can be supplemented with butyric acid salt butyrate in order to modify Rangavajla et al. to include the teaching of Banavara et al. to include enriched lipid with butyric (4:0) which is present as butyrate as evidenced by Haug et al. (page 10, col top) necessary per 100 Kcal have the benefits of enriched lipid fraction (in Abstract of Banavara et al.).
It is to be noted that and mentioned (under Response to argument) that Davis et al. discloses the amount of sodium salt of HMB and, therefore, analogous prior art. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Rangavajla et al. in view of Davis et al.  to include the teaching of Banavara et al. to include enriched lipid with butyric (4:0) necessary per 100 Kcal have the benefits of enriched lipid fraction (in Abstract of Banavara et al.). One of ordinary skill in the art would also have been motivated to modify Rangavajla et al. in view of Banavara et al. to make enriched lipid with butyric (4:0) from cow milk as because the butyric acid derived in the cow from circulating blood is butyrate or an acid salt, normally of sodium in the blood, as evidenced by Haug et al. (page 10, col top of Haug et al., page 10, col. Top).
Regarding the claim limitation of “ infant formula accelerates myelination”, it is to be noted that as the combinations of prior art disclose the individual components and their amounts which meet the claimed amount of claim 1, therefore, the infant formula would have the identical property of the claimed preterm infant formula to server preterm infants which includes the property to “accelerate myelination in a preterm infant in need thereof” as claimed in independent claims 1,13. 

11. 	Regarding claim 13, all the rejections made for independent amended claim 1 is applicable for claim 13 as mentioned above.
Additionally, Rangavajla et al. discloses that amount of carbohydrate can vary between 8 to 12 gm/100 Kcal, amount of lipid can vary between 3 to 7 gm/100 Kcal and protein typically can vary from about 1 to about 5 gm/100 Kcal ([0036]) to meet claim13.
Rangavajla et al. also discloses that the infant formula contains long chain polyunsaturated fatty acid (_CPUFA) ([0040)).

12.	 Regarding claim 2, Rangavajla et al. also discloses that the infant formula contains probiotic also ([0038}).

13.	 Regarding claim 4, Rangavajla et al. also discloses inositol present in the infant formula ([0061)).

14.	 Regarding claims 5 and 16, Rangavajla et al. also discloses prebiotic in the formula composition ([0020], [(0039)).

15. 	Regarding claim 8, Rangavajla et al. in view of secondary prior arts are silent about “enriched lipid fraction derived from bovine milk’.
Banavara et al. discloses that the lipid source contains bovine milk lipid source that includes milk-fat globule membrane (Abstract, [0006], [0035], [0069]) in order to have an enriched lipid fraction in the composition that provides better-improved digestion and provide a synergistic and additive beneficial health effects (Abstract). Banavara et al. also discloses that milk fat globules in an infant formula is better than vegetable oils ([0014], [0021], and [0030]) in order to provide infant product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Rangavajla et al. with the incorporation of the teaching of Banavara et al. to include the disclosed amount of butyrate supplemented enriched lipid fraction in order to provide lipid from milk derived lipid fraction as source of energy as enriched lipid fraction having multi-nutritional benefits (at least in Abstract of Banavara et al.).
Claim 8 is also considered as product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to
applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

16. 	Regarding claim 10, Rangavajla et al. also discloses that the composition contains long chain PUFA ([0040]) and it can include arachidonic acid, docosahexanoic acid and it can be both in the nutritional composition also ([0040)).

17. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rangavajla et al. US 2006/0286208 in view of Davis et al. (WO 2014/152616 A1) in view of Banavara et al. US 2014/0255538  as applied to claim 1 and further in view of Khoury et al. (in J Nutrition and Metabolism pages 1-28, 2012), in view of Li et al. (in Pediatrics vol 133 No 6 June 2014 el 533).

18.	 Regarding claim 11, Rangavajla et al. in view of Davis et al. and Banavara et al. do not disclose beta glucan in the composition.
El-Khoury teaches that "...beta glucan ((3-glucan)... a dietary fiber readily found in oat and barley bran... is a relatively inexpensive milling byproduct, and it is added to foods on the assumption that this will contribute to health benefits" (p 1,2nd Col, 1st paragraph) and that "[beta] glucan also contributes to glycemic control", obesity etc.
 (thus, lowering the incidence of metabolic syndrome, p 6, 2nd Col, bottom). It is known that the metabolic syndrome e.g. Obesity is a common problem for children.
One of ordinary skill in the art as of the effective date of the invention would have been motivated to further modify modified Rangavajla et al. with the addition of glucan as taught by El-Khoury because the resulting composition would provide an additional component to lower the incidence of metabolic syndrome, obesity etc. as described by El-Khoury (p 6, 2nd Col, bottom). One would have a reasonable expectation of success as El-Khoury teaches that (8-glucan is added to foods to contribute to health (p 1, 2nd Col, 1st paragraph).
(Additionally), Li et al. discloses that beta glucan containing formula provides an increase of immune system and therefore helps to have healthy children (at least in e 1533).
One of ordinary skill in the art as of the effective date of the invention would have been motivated to modify Rangavajla et al. with the addition of glucan as taught by Li et al. in order to provide an increase of immune system and therefore helps to have healthy children (at least in e 1533, el 1534 mid column paragraph at least above “Method’).

Response to arguments
19.	Applicants arguments and amendments have been considered. Applicants arguments and amendments overcome the rejections of record. Accordingly, examiner has considered another secondary prior art by Davis et al. (WO 2014/ 152616 A1) in this office action. However, examiner is using Rangavajla et al. as primary prior art. Examiner is responding the arguments made by the applicants for those prior arts which is considered in this office action.

20.	Applicants argued on page 7 that there is A “No Guidance or Motivation to Claim the Recited Amount of Butyrate”.
Under this above heading, applicants argued on page 7 that Rangavajla is silent as to the presence of butyrate in its composition and modification of Rangavajla et al. with secondary prior arts to incorporate sodium butyrate and its amount is “impermissible hindsight”. 
In response, examiner has considered an additional secondary prior art by Davis et al. (WO 2014/152616) in the office action above. 
It is to be noted that Rangavajla discloses nutrients containing infant formula which includes preterm infant formula also (at least in [0021], e.g. “can be less than one year old”). Davis discloses that preterm infant formula can contain sodium salt of butyric acid beta- hydroxy-beta-methyl butyric acid (HMB) (pg. 2, para. [0005] [Claim 1] [dietary butyrate] and Claim 13).
Banavara et al. discloses that the sodium salt of butyric acid from enriched lipid fraction of milk can be used to modify Rangavajla and Davis because if we interpret claim 8, it recites that the enriched lipid fraction derived from bovine milk having butyric acid is sodium butyrate the bovine milk and it is also evidenced by Haug et al. (page 10, col top of Haug et al., page 10, col. Top). Therefore, examiner does not agree that the combination is an impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants other arguments related to (i) other references do not provide guidance as to how to determine the amount of bovine milk fat in bovine milk and (ii) amount of butyric acid in bovine milk fat in preterm infant formula have been addressed in the office action above. For example, Banavara et al. discloses the bovine milk fat is in bovine milk and the amount of fat is disclosed by Rangavajla et al. and (ii) Rangavajla et al. has disclosed infant formula including preterm infant formula ([0021]) and specific amount of sodium salt for preterm formula is also disclosed by Davis et al. and all discussed in detail in the office action above.
Regarding the arguments in the last paragraph of page 7 above, it is to be noted that the disclosed prior arts, in combination, meet all the components and their amounts and the structure of the components are identical to the claimed components, therefore, their function will be identical and therefore, they will have the identical claimed property including “accelerated myelination property” also. In addition, an evidential reference by NPL Minamiyama et al. (2004) used in the office action in this respect. 

21.	Applicants argued on page 8, first line that “B. The Claimed Invention is Not Inherently Obvious”.
In response, it is examiner’s position that the disclosed prior arts, in combination, meet all the components and their amounts and the structure of the components are identical to the claimed components, therefore, their function will be identical and therefore, they will have the identical claimed property including “accelerated myelination property” also. In addition, an evidential reference by NPL Minamiyama et al. (2004) used in the office action in this respect.
It is to be noted that examiner holds the same position with respect to applicants’ arguments on page 8, last paragraph also. 

22.	Applicants argued on page 9 that “C. No Disclosure of Compositions Suitable for Preterm Infants”, 
In response, examiner mentioned above that both Rangavajla and Davis disclose preterm infants also. 

23.	Applicants argued on page 9 that “D. No Motivation to Combine or Reasonable Expectation of Success”
In response, it is to be noted that examiner does not agree that there is no motivation to combine the references to meet claimed invention. Examiner added new secondary prior art by Davis et al. and used Haug et al. as evidentiary reference (not secondary) in this office action. It is also to be noted that (argument, page 11, last para) Minamiyama et al. is also evidentiary reference. Therefore, the above office action explains the motivation to combine or reasonable expectation of success. 

24.	Applicants argued on page 12 that “E. Only motivation to Combine References is Driven by Impermissible Hindsight”.
Examiner does not agree. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rejection is made as non-final. 

Conclusion
25. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792